Wood, J., (after stating the facts). The court erred in rendering judgment for the penalty and attorney’s fee. The error appeared in the judgment. A motion for new trial was therefore unnecessary to bring it to the attention of this court. Gates v. School District, 57 Ark. 370; Norman v. Fife, 61 Ark. 33. The question here involved is ruled by the decision of this court in the recent case of Pacific Mutual Life Ins. Co. v. Carter, 92 Ark. 378. The judgment for penalty and attorney’s fee is reversed, and judgment is entered here for appellee in the sum of $30, and appellee will pay the costs of this appeal.